PER CURIAM.
Mario Ramades Vaz appeals his conviction for sale or delivery of cocaine at a location within 1,000 feet of a public elementary school. We conclude that the trial court properly admitted a photocopy of the ten dollar bill found on the person of defendant. The photocopy was introduced in lieu of the original ten dollar bill, which had been returned to circulation in the narcotics department. Unlike the situation in Hutchinson v. State, 580 So.2d 257, 262-63 (Fla. 1st DCA 1991), there was ample proof that the photocopy was a photocopy of the same currency recovered from defendant Vaz at the time of his arrest. See §§ 90.901, 90.-952, 90.953, and 90.954, Fla.Stat. (1991). The conviction is therefore affirmed.*

 Vaz has argued that his trial counsel was ineffective for failing to join in certain objections made by counsel for codefendant Adams. See Adams v. State, 585 So.2d 1092 (Fla. 3d DCA *2511991). We do not entertain the claim of ineffective assistance of counsel on this appeal. See Gregory v. State, 588 So.2d 676 (Fla. 3d DCA 1991). This ruling is without prejudice to appellant's right to file a motion for post-conviction relief. We intimate no view on the merits of any such motion.